Case: 20-10647     Document: 00515682415         Page: 1     Date Filed: 12/22/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 22, 2020
                                  No. 20-10647
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Miguel Martinez-Figueroa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-339-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Miguel Martinez-Figueroa appeals his within-guidelines sentence of
   30 months of imprisonment and three years of supervised release, imposed
   following his guilty plea conviction for illegal reentry after removal. He
   argues that the enhancement of his sentence based on a prior conviction


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10647       Document: 00515682415           Page: 2   Date Filed: 12/22/2020




                                      No. 20-10647


   pursuant to 8 U.S.C. § 1326(b)(2), which increased the statutory maximum
   term of imprisonment to 20 years and the statutory maximum term of
   supervised release to three years, is unconstitutional because his prior
   conviction is treated as a sentencing factor rather than an element of the
   offense that must be alleged in the indictment and found by a jury beyond a
   reasonable doubt. He correctly concedes that the issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for possible Supreme Court review. The Government has
   filed an unopposed motion for summary affirmance and, alternatively, seeks
   an extension of time to file its brief.
          Because the issue is foreclosed, see United States v. Wallace, 759 F.3d
   486, 497 (5th Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06
   (5th Cir. 2008), summary affirmance is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                             2